Citation Nr: 1733658	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  16-47 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to a clothing allowance for the 2015 calendar year.

(Other claims on appeal are addressed by the Board in a separate decision.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments.")


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to April 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC), Prosthetic and Sensory Aids Service (PSAS), in North Little Rock, Arkansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a clothing allowance must be remanded.  In a VA Form 9 dated March 2, 2107, he requested that he be scheduled for a video-conference hearing before the Board.  As the Veteran has not yet been scheduled for a hearing in accordance with his request, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video-conference hearing before the Board.  Notice of the hearing must be sent to the Veteran as his current mailing address and a copy of the notice informing him of the date, time, and location of that hearing must be associated with the claims folder.

 2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

